Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
 	Applicant argues that Srinivas does not, teach or suggest “... receiving a request to extract a file, wherein the file is the electronic document….”
	Srinivas discloses “receiving a request to extract a file, wherein the file is the electronic document” at column 7, lines 2-5, 22, 39-54, col. 12, lines 39-59.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivas (US 11,216,659).
As to claim 1, Srinivas discloses a computer-implemented method for extracting non-textual data from an electronic document, the computer-implemented method comprising: 
 	receiving a request to extract a file, wherein the file is the electronic document (col. 7, lines 2-5, 22, 39-54, col. 12, lines 39-59);
 	converting the file into pixels (col. 7, lines 49-58; col. 8, lines 1—2); 
 	creating a pixel map of the converted file (col. 8, lines 1-25); 
determining one or more density clusters of the pixel map based on image clustering method (col. 8, lines 26-36);  
determining one or more coordinates of the one or more density clusters (col. 8, lines 60-64, col. 9, lines 27-39); 
 	determining one or more candidate information regions based on the one or more coordinates, density of the one or more density clusters (col. 10, lines 22-58, col. 11, lines 11-21; e.g.,  regions within row 112 and column 114 in fig. 8);
 	extracting one or more textual data based on the one or more candidate information regions (col. 11, lines 25-37); and 
outputting the extracted one or more textual data (col. 12, lines 1-8, e.g., textual data shown in Fig. 8).
	As to claim 2, Srinivas discloses the computer-implemented method of claim 1, wherein creating the pixel map of the converted file comprise: 
 	converting the file without semantic information into pixels (col. 7, lines 26-28, lines 49-58); 
 	determining the pixel density distribution of the file (col. 7, lines 49-50, col. 8, lines 29-31, 48-49); and 
 	creating a pixel density distribution map (col. 7, lines 49-58, col. 8, lines 1-25).
	As to claim 3, Srinivas discloses the computer-implemented method of claim 1, wherein determining the one or more density clusters comprise: 
 	determining a first density of the pixel map, wherein the first density is located at a center of the pixel map (col. 8, lines 26-38); and 
 	determining a second and a third density away from the first density based on image cluster technique (col. 8, lines 26-38).
	As to claim 5, Srinivas discloses the computer-implemented method of claim 1, wherein determining one or more candidate information regions based on the one or more coordinates comprise: 
 	superimposing the determined one or more coordinates back into the file as a candidate region coordinates (col. 9, lines 1-18, col. 11, lines 3-21); and 
 	identifying the one or more candidate information regions based on the candidate region coordinates (col. 10, lines 22-58, col. 11, lines 11-21).
	As to claim 6, Srinivas discloses the computer-implemented method of claim 1, wherein extracting one or more textual data based on the one or more candidate information regions comprise: 
 	counting the candidate region information regions (col. 9, lines 1-18; e.g., row IDs are inherently counted); 
creating one or more cells based on the count of the candidate region information regions (col. 9, lines 1-26, col. 11, lines 11-21); and  
converting the one or more cells into textual information (col. 11, lines 29-34, col. 12, lines 1-8, e.g., textual data shown in Fig. 8).
	As to claim 7, Srinivas discloses the computer-implemented method of claim 1, wherein outputting the extracted one or more textual data comprise: 
 	sending the one or more textual data to the one or more users as an electronic format, the electronic format comprises of pdf file, word file and text file (col. 7, lines 2-5, col. 12, lines 39-59; col. 15, lines 1-5, electronic file including table and text shown in fig. 8 is inherently sent to a client as accessed resources).
 	As to claims 8-10, 12-16, 18-20 , these claims recite features similar to features recited in claims 1-3, 5-7.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 4, 11, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combined features required by claims 4, 11, 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC TRAN/Primary Examiner, Art Unit 2668